Title: From George Washington to John Marshall, 5 May 1799
From: Washington, George
To: Marshall, John



Dear Sir,
Mount Vernon 5th May 1799

With infinite pleasure I receiv’d the news of your Election. For the honor of the District, I wish the Majority had been greater; but let us be content; and hope, as the tide is turning, the current will soon run strong ⟨in our⟩ favor.
I am sorry to find that the publication you allude to, should have given you a moments disquietud⟨e⟩. I can assure you, it made no impression on my mind, of the tendency apprehended by you.
The doubt you have expressed of Mr Hancock’s Election, is as unexpected as it is painful. In these parts, we had set it down as certain; and our calculations went to eleven instead of nine. A few days now, will give us the result of all the Elections, to Congress & the Legislature of the State; and as you are at the fountain of information respecting the politics of the members, give me, I pray you, the amount of the parties on each side, if you have leisure & can ascertain them. With very sincere esteem & regard I am—Dear Sir—Yr Obedt & Hble Ser⟨vt⟩

Go: Washington

